 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    JUSTIN JAMES EDMISTEN,                           Case No. 2:15-cv-00952-RFB-NJK
12                      Petitioner,                    ORDER
13           v.
14    DWIGHT NEVEN, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion to extend time (third request) (ECF No. 55),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion to extend time (third

20   request) (ECF No. 55) is GRANTED. Petitioner will have through April 25, 2019, to file a

21   response to the motion to dismiss (ECF No. 48).

22          DATED: April 19, 2019.
23                                                             ______________________________
                                                               RICHARD F. BOULWARE, II
24                                                             United States District Judge
25

26
27

28
                                                       1
